Citation Nr: 1525449	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-11 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of receiving VA Dependency and Indemnity Compensation (DIC) benefits, death pension, and accrued benefits.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  He died in May 1999.  The appellant alleges that she is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On a March 2014 VA Form 9, the appellant requested a Board hearing at a local VA office (Travel Board hearing).  Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by an appellant at any time before the date of the hearing.  A request for a hearing may be withdrawn by an appellant's representative with the consent of the appellant.  See 38 C.F.R. § 20.704(e) (2014).  As the appellant has expressed a desire for a Board hearing, and because it is the RO which schedules Travel Board hearings, the Board will remand this case to schedule the appellant for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing.  Notify the appellant and the representative, if any, of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




